LISA WHITE HARDWICK, Judge.
I respectfully dissent from the majority’s conclusion that the circuit court applied the incorrect legal standard in determining whether Douglas Pennington knowingly and intelligently waived his Miranda rights. The record indicates that the circuit court initially considered whether there was an explicit waiver of rights, but it ultimately considered whether there was any evidence to establish an implicit waiver. I would affirm the suppression order because the record supports the circuit court’s determination that the State failed to meet its burden of proving that Pennington understood the nature and consequences of the Miranda form he signed.
In its sole point on appeal, the State contends the circuit court erred in granting the motion to suppress because a suspect who has been advised of his Miranda rights can be presumed to have waived those rights, even without an explicit waiver. The State contends the evidence was sufficient to establish that Pennington implicitly waived his rights because he read the Miranda form and told Detective Aaron that he understood it.
Our review of an order sustaining a motion to suppress is limited to a determination of whether the trial court’s ruling is supported by substantial evidence. State v. Sparkling, 363 S.W.3d 46, 49 (Mo.App.2011). We will reverse the suppression order only upon a finding that it is clearly erroneous and leaves us with a definite and firm impression that a mistake has been made. Id. We must consider the evidence in a light most favorable to the ruling and disregard all contrary evidence and inferences. Id.
This standard of review requires us to defer to the trial court’s factual findings and credibility determinations, but to examine questions of law de novo. State v. Werner, 9 S.W.3d 590, 595 (Mo. banc 2000). The issue of whether a defendant waived his Miranda rights is a question of fact. Sparkling, 363 S.W.3d at 51. “On review, ‘courts indulge every reasonable presumption against waiver of fundamental constitutional rights.’ ” Id. at 50 (quoting Johnson v. Zerbst, 304 U.S. 458, 464, 58 S.Ct. 1019, 82 L.Ed. 1461 (1938)). Such *788waivers must not only be voluntary, but must “constitute a knowing and intelligent relinquishment or abandonment of a known right or privilege, a matter which depends in each case ‘upon the particular facts and circumstances surrounding that case, including the background, experience, and conduct of the accused.’” Edwards v. Arizona, 451 U.S. 477, 482, 101 S.Ct. 1880, 68 L.Ed.2d 378 (1981) (quoting Zerbst, 304 U.S. at 464, 58 S.Ct. 1019).
The State had the burden of proving, by a preponderance of the evidence, that Pennington validly waived his Miranda rights. Sparkling, 363 S.W.3d at 49. “The waiver inquiry ‘has two distinct dimensions.’ ” Id. at 50 (quoting Moran v. Burbine, 475 U.S. 412, 421, 106 S.Ct. 1135, 89 L.Ed.2d 410 (1986)). “ ‘First, the relinquishment of the right must have been voluntary in the sense that it was the product of a free and deliberate choice rather than intimidation, coercion, or deception.’ ” Id. (quoting Burbine, 475 U.S. at 421, 106 S.Ct. 1135). Second, the waiver must have been made knowingly in the sense that it was “ ‘made with a full awareness of both the nature of the right being abandoned and the consequences of the decision to abandon it.’ ” Id. (quoting Burbine, 475 U.S. at 421, 106 S.Ct. 1135). Because Pennington did not challenge the voluntariness of his waiver, the only issue before the circuit court was whether he made his uncoerced statements knowingly and intelligently.
The circuit court found that the State failed to establish that Pennington knowingly and intelligently waived his Miranda rights. Based on evidence presented at the suppression hearing, the court found that Pennington never said he was giving up his rights and the Miranda form that he signed did not include any language regarding a waiver. The court also noted that Detective Aaron asked Pennington whether he understood the Miranda form, but Detective Aaron never asked whether Pennington was willing to give up his rights referenced on the form. In the absence of a clear waiver, the court also carefully considered Detective Aaron’s testimony in determining whether there was any plausible reason to believe that Pennington understood the implications of the form he signed. This evidence supports the court’s ultimate finding that “the interrogating detective did not articulate any basis for concluding that Defendant Pennington waived his Miranda rights and did not ask if him if he waived them.” (Emphasis added).
Citing Berghuis v. Thompkins, 560 U.S. 370, 130 S.Ct. 2250, 176 L.Ed.2d 1098 (2010), the State argues that there is a presumption of waiver if a suspect has been advised of his Miranda rights, indicates his understanding of those rights, and gives an uncoerced statement. In Berghuis, the U.S. Supreme Court recognized that “waivers can be established even absent formal or express statements of waiver.” Id. at 2261. The Court cautioned, however, that a mere showing of a suspect’s uncoerced statement after being given a Miranda warning is “insufficient to demonstrate ‘a valid waiver’ of Miranda rights.” Id. (quoting Miranda, 384 U.S. at 475, 86 S.Ct. 1602). To establish an implied waiver, “[t]he prosecution must make the additional showing that the suspect understood those rights.” Id. (emphasis added).
There is no presumption that a person who signs a Miranda warning necessarily understands that he is waiving rights. The validity of any alleged waiver is an issue of fact for the trial court to determine. Sparkling, 363 S.W.3d at 51. “Only where the prosecution shows that a Miranda warning was given and it was jfully understood by the accused, does an accused’s uncoerced statement establish an *789implied waiver of the right to remain silent.” Id. at 50.
Here, the State failed to demonstrate that Pennington signed the Miranda form with “a full awareness of both the nature of the right being abandoned and the consequences of [his] decision to abandon it.” Id. Viewed in a light most favorable to the trial court’s ruling, the record indicates that Detective Aaron sought to minimize the impact of the Miranda warning during his videotaped interview with Pennington. Prior to the interview, Pennington had received a voicemail asking him to contact the police department. He voluntarily went to the police station and met with Detective Aaron. The initial conversation between Pennington and Detective Aaron focused exclusively on a police report that Pennington had recently filed after being assaulted by his neighbor. Detective Aaron complimented Pennington on providing “good information” to the police department and then assured him that the police were there to protect his rights. As part of that protection, Detective Aaron further told Pennington that there was “some paperwork we go through so we can visit.” Detective Aaron then presented the Miranda form, which Pennington read and signed. The context of the conversation renders it unclear as to whether Pennington fully understood that he was being asked to waive rights as a criminal suspect or invoke protections as a complainant. In light of this record, the circuit court reasonably concluded that Detective Aaron “did not articulate any basis for concluding that Defendant Pennington knowingly waived his Miranda rights.”
The majority opinion arrives at the conclusion that the circuit court applied the incorrect legal standard even though the judgment does not discuss the applicable law. Generally, we must “presume the trial court knew and followed the law unless its judgment clearly indicates otherwise.” In re Marriage of Davis, 378 S.W.3d 426, 432 n. 4 (Mo.App.2012). More to the point, even when the court is silent as to the specific legal standard applied, we must assume the court knew and applied the correct standard. Switzer v. Hart, 957 S.W.2d 512, 514 (Mo.App.1997). Here, while the judgment does not include citations to Berghuis, Sparkling or other cases addressing the propriety of implicit waivers, the court’s ultimate findings indicate that it understood and applied that standard. Rather than a misapplication of law, the judgment reflects the court’s determination that the State simply failed to meet its burden of proving that Pennington knowingly and intelligently relinquished his Miranda rights, whether by express or implied waiver. I, therefore, dissent from the majority opinion and would affirm the suppression order.